Stephens, J.,
concurring specially. While the plaintiff’s negligence in becoming a trespasser upon the tracks of the railroad company would, of course, not bar a recovery where the plaintiff was wilfully injured, such negligence might, under the circumstances, as under the facts in the case before us, amount to contributory negligence and bar a recovery. As it appears from the facts narrated in the opinion, the plaintiff, under the authority of the Lowe case, supra, is, on account of his contributory negligence, barred from a recovery, since no wilful or wanton conduct appears on the part of the defendant railroad company.
I am unable to agree with all that is said in the opinion, but concur in the judgment of affirmance.